DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isuzu (JP 58-212817).  Isuzu discloses spaced, circumferential, radially extending protrusions (15,15’,15”,9) on a rolling tool (10).  Isuzu discloses a roller set (1,10) for forming regions of a pipe element (A) having an inner surface (25) and an outer surface (27).  Isuzu discloses that the roller set (1,10) comprises an inner roller (1) rotatable about a first axis (Fig. 1) and contacting the inner surface of the pipe (25) and an outer roller (10) rotatable about a second axis (Fig. 1) and contacting the outer surface of the pipe (27), the inner roller (1) having an inner roller body (Fig. 4) with a flange (7) projecting transversely to the second axis and extending circumferentially around the roller (1) and engageable with a pipe end (26; Fig. 4). The outer roller (10) has a first raised feature (9) with a summit (apex of feature shown; Fig. 4) comprising a curved surface summit which is an arc-shaped curved surface (page 5, lines 178-179,183-184).  Isuzu discloses a second raised feature (15) positioned adjacent to and spaced from the first raised feature, with a summit (apex of feature shown; Fig. 4) and a third raised feature (15’) with a summit (apex of feature shown; Fig. 4). The second raised feature (15) is positioned between the first raised feature (9) and the third raised feature (15’). Regarding claims 7 and 8, the inner roller (1) comprises a first depression (6) positioned adjacent to the flange (7), a second depression (6’) positioned adjacent to the first depression and a third depression (6”) positioned adjacent to the second depression (6’), the rollers (1,10) are rotated in a parallel relationship to one another (Fig. 4) and as the rollers and rotated and forced together (arrows; Fig. 4) the raised features (15,15’,15”) on the outer roller (10) and the depressions (6,6’,6”) on the inner roller (1) engage the  inner and outer pipe surfaces (25,27; Fig. 5) to form grooves (29) in the pipe (A; Fig. 7).  Regarding claim 9, Examiner reads (Fig. 4) as having a first raised curved feature (9), a third raised feature (15”) and a second raised feature comprising circumferentially extending, radial projections (15,15’) which each contact the pipe (A) on a first and second contact width (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuzu (JP 58-212817) in view of Williams (6,196,039).  Isuzu does not disclose that the curved surface is spaced from an end of the first raised feature.  Williams teaches a curved raised feature (212,213; Fig. 6) which has curved surface (212) spaced from an end (left end of feature; Fig. 6) and a flat surface (213) between the curved surface and the end.  Regarding claim 4, Williams teaches that the flat surface is at 0° (parallel with roller axis) to 70° (col. 5, lines 37-38).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the curved feature of Isuzu to have a curved and flat section as taught by Williams in order to resist flaring of the tube end.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuzu (JP 58-212817) in view of Grotnes et al. (5,950,472).  Isuzu does not disclose that the second raised feature (15) is a circumferential ring around the outer roller body (10) that is rotatable in bearings.  Grotnes discloses a roller tool (Fig. 6) having circumferential rings (130,140) which are rotated on bearings (col. 4, lines 1 and 32) relative to a cooperating rolling tool (44).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the rolling tool of Isuzu to having the circumferential projecting ring rotate on bearings relative to cooperating rolling tooling in order to provide idling rolling and less frictional rolling for the roller tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725